                          Case 1:21-mj-00251-ZMF Document 5 Filed 03/05/21 Page 1 of 1


AO 4+2 (Rev. 11/11) Arrest Warrant



                                          UNITED STATESDISTRICT COURT
                                                                 for the

                                                         District of Columbia

                      United Statesof America
                                 V.                                )       Case: 1:21-mj.00251
                  Anthony Alfred Griffith, Sr.                     )

                                                                           Assigned to: Judge Faruqui. Zia M
                                                                   )

                                                                           Assign Date: 2/22/2021
                                                                   )


                                                                           Description: COMPLAINT W/ARREST WARRANT
                                                                   )




                                                                   )




                             Defendant


                                                     ARREST WARRANT
To:       Any authorized law enforcementofficer

          YOU ARE COMMANDED                to arrest and bring before a United States magistrate judge without unnecessary delay
rname
    of personfo bearrested) Anthony Alfred Griffith! Sr.
who is accused of an offense or violation based on the following document filed with the court:

D Indictment                a   Superseding Indictment     [] Information a Superseding Information IS Complaint
a     Probation Violation Petition         a Supervised Release Violation Petition        a Violation Notice        a Order of the Court

This offense is briefly describedas follows:

18 U.S.C. 1752(a)(1)- Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority;
18 U.S.C. 1752(a)(2)- Knowingly, With Intent to Impede Government Business or Official Functions, Engaging in Disorderly Conduct
on Capitol Grounds;
40 U.S.C. 5104(e)(2)(D)- Engaging in Disorderly or Disruptive Conduct on the Capitol Buildings or Grounds;
40 U.S.C. 5104(e)(2)(G)- Parading, Demonstrating, or Picketing in the Capitol Buildings

                                                                                                         2021.02.22
Date: Feblvary 22, 2021                                                                                  23:15:12 -05'OO'
                                                                                          Issuing offIcer's signature


City and state:                   Washington, D.C.                               Zia M. Faruqui,U.S. MagistrateJudge
                                                                                            Printed nameand title




          This warrant was received on rd,t,;
at (cfry and state)     M             a    G

Date
